﻿To the representatives of the countries of the world - greetings. Bring to us from your home countries the gifts we can all share, your words of wisdom and your love. I am very happy that we have all arrived here at this gathering of world leaders. 
On behalf of New Zealand I add my congratulations, sir, to those of the many speakers who have preceded me on your election as President of the forty-second regular session of the General Assembly.
Seven weeks ago the New Zealand Labour Government was re-elected with an increased majority. The Government was greatly encouraged by that demonstration of support from the people of our country for the policies we have pursued at home and overseas. My address today provides an opportunity for me to reaffirm the commitment of the New Zealand Government and people to the United Nations. That commitment comes from 42 years of membership of the Organization, from active participation in its work and from New Zealand's firm adherence to its ideals.
In this spirit of steadfast support for the United Nations I am happy to be able to announce here that the New Zealand Government has recently reviewed its capacity to contribute to United Nations peace-keeping operations. As a result, we have decided to notify the Secretary-General of our willingness to expand our practical contribution to that most important part of the United Nations work. We have participated in United Nations peace-keeping operations in the past. At present, we provide personnel for the United Nations Truce Supervision Organization (UNTSO) and we contribute financially to the United Nations Disengagement Observer Force (UNDOF) and the United Nations Interim Force in Lebanon (UNIFIL). In future, we anticipate giving favourable consideration to requests from the Secretary-General for future involvement of New Zealand forces in peace-keeping for the United Nations. In our case, that would probably, for example, take the form of specialist teams from the New Zealand armed forces. Our broad purpose in making this commitment is to demonstrate active, practical support ; for the United Nations role of strengthening and monitoring international peace and security. 
Fundamentally the job of the United Nations is to preserve peace. That was why it was founded 42 years ago. That is why it remains so important in the world today· And in today's world that means that this Organization must address clearly and critically the overriding threat to international peace and security posed by the global arms race, and in particular the nuclear-arms race.
New Zealand's first priority in this Assembly is to work for the achievement of urgent reductions in nuclear weapons. The ultimate goal must be a world rid of nuclear weapons; a world in which no country can claim to have to rely on nuclear weapons as the guarantor of its security.
New Zealand has been greatly encouraged by recent developments in relations between the two super-Powers. Along with all other nations we welcomed their decision to agree in principle to scrap an entire class of nuclear weapons - the intermediate-range nuclear forces (INF) stationed in Europe and Asia. If that agreement in principle is followed, as it must be, by a treaty giving legal force to the political commitments made in Washington, it will mark a turning-point in the arms race. The INF agreement will be the first ever nuclear-arms reduction treaty. It will be testimony to the conviction that security can be maintained with fewer, not more, armaments, and that an increasing number of weapons is not necessary to preserve the peace.
An INF agreement will be a welcome first step. But it is only a first step. It must be followed by measures to bring about deep reductions in strategic nuclear weapons, and by measures to prevent an arms race in outer space. Moreover, if progress is to be made on those two fronts, it will be necessary to address as a matter of priority the perceived imbalance in conventional forces and thus to achieve a balance of such forces at significantly reduced levels.
President Reagan and General Secretary Gorbachev have themselves pointed the way. At Reykjavik last year they showed that there is no disagreement on the goals that must be achieved: a 50-per-cent reduction in strategic nuclear arsenals and, ultimately, the complete elimination o£ nuclear weapons. We urge them not to turn away from those objectives, not to turn away from the vision we saw from Reykjavik of a world without nuclear weapons. That vision will not be realized this year, perhaps not even this century. Yet it is an objective in the achievement of which every country in the Assembly has a direct and vital interest.
The immediate challenge is to find ways of working towards that goal while at the same time maintaining the security of every State and region.
New Zealand has long held that concluding a comprehensive nuclear-test-ban treaty is one important way to do that. In the resolutions that we, together with Australia and a number of other countries, have put before the Assembly, we have urged the international community to seize on the central means of putting a brake on the nuclear-arms race. While we have welcomed, therefore, the recent agreement between the United States and the Soviet Union to begin stage-by stage negotiations on nuclear testing, we would nevertheless still urge the participants to see that those negotiations are more closely linked to the objective the Assembly has reiterated for so many years - an end to all nuclear testing by all States in all environments for all time. 
We will again be putting a resolution on nuclear testing before the First Committee of the Assembly. We will be calling on the Conference on Disarmament to break the impasse which has strangled effective multilateral consideration of this issue for the past five years.
Another issue which the multilateral disarmament process has so far failed to address adequately is the prevention of an arms race in outer space. Three years ago my Prime Minister David Lange noted from this rostrum the disquieting indications that the military competition between the two super-Powers might be moving into the new environment of outer space. Developments since that time have done little to allay our concern. New Zealand is unequivocally opposed to the extension of the arms race into outer space. We will be following closely the deliberations at the Conference on Disarmament on this subject next year and at the third special session of this Assembly on disarmament, where it can be expected to receive considerable attention.
However, there have been some notable achievements this year. Progress has been made at the Geneva negotiations on a convention to eliminate chemical weapons - some of the most barbaric instruments of war, the use of which we unequivocally condemn. We look forward to the early completion of that most urgent work. In addition, the successful conclusion o£ the International Conference on the Relationship between Disarmament and Development, which I was privileged to address just over a month ago, should have restored some faith in multilateralism. The consensus achieved at that Conference is all the more significant when considered against the pessimism that marked its preparatory process. It should encourage us as we prepare for the third special session on disarmament next year. 
As a smaller nation with little power to influence the great nuclear-weapon States, We simply make a plea, an impassioned plea, to our brothers and sisters that have that power. We are now at a historic turning-point in the modern era. Having gone steadily forward in preparation for defence or conflict since men first formed groups and alliances, we have come to the brink. We, most of us, want to turn back. But there are still abroad fears that those whom we have not learned to knew or to trust will keep pressing ahead, that to proceed with disarming will undermine our own security. Learning to trust each other enough, learning to tone down the rhetoric we use against each other/ is now fundamental to the steps we need to take to enable this small, delicate planet and its people to survive.
That is why my country is so determined to see progress towards disarmament. The stakes are enormous. While the arms race continues in its nuclear and conventional dimensions, the security of each of us is at risk. New Zealanders do not expect others to act while we do nothing ourselves. Equally, we do not tell others how to resolve the particular security imperatives of their region as they seek to give substance to the principles of the Charter and to the international community's desire for a safer, less militarised world.
At home my Government has enacted legislation to ensure that New Zealand remains nuclear free. With our partners in the South Pacific Forum we have made a contribution to the security of our region through the adoption and entry into force of the South Pacific Nuclear-Free-Zone Treaty. That Treaty reinforces the non-proliferation undertakings already given by nearly all Forum countries through our adherence to the Treaty on the Non-Proliferation of Nuclear Weapons. It gives expression to the unanimous desire of all the independent and self-governing States of our region that our part of the world should not be used as a testing ground for nuclear weapons or a dumping ground for nuclear waste. For the zone established by the Treaty to be truly effective, however, we rely on the nuclear-weapon States to commit themselves unreservedly to respecting its provisions. It is our earnest hope that all five nuclear—weapon States will demonstrate respect for the wishes of South Pacific States by adhering to the protocols to the Treaty. It is our particular hope that France will demonstrate its understanding of the sensitivities of our region, the region in which it seeks to be a partner, by putting an end to its nuclear-testing programme in the South Pacific.
The control and reduction of armaments may help to maintain international security. It is the use of arms that destroys it. The Charter accordingly imposes an obligation on all States to settle their differences by negotiation and not to go to war. In the Security Council the Charter created the means by which the United Nations could uphold the rule of law and work for the peaceful settlement of disputes and the ending of conflict. The Council's record is far from unblemished we believe that its performance could be improved if its members could co-operate to settle disputes before the parties turn to conflict and its decisions might be less often disregarded or defied if the policies and actions of the great Powers showed greater respect for the laws they enjoin others to follow.
New Zealand welcomes the rare unanimous decision by the Security Council to seek an end to the war between Iran and Iraq. We regret only that the conflict was allowed to continue for seven years before the Council intervened to fulfil the role assigned to it by the Charter. The Secretary-General may be assured of our full support in his patient efforts, on behalf of the Council and with the trust of both parties, to settle the conflict in accordance with resolution 598 (1987). It is to his office, too, that we look for assistance in ending the aggression against the peoples of Afghanistan and Kampuchea, which has continued year after year regardless of the wishes and condemnation of the General Assembly. Political settlements in both countries and the withdrawal of foreign forces from them are long overdue. In Korea, the armed confrontation still continues after more than three decades. The absence of Korean representation is a major gap in the universality of the United Nations. New Zealand shares the widespread view that the two Koreas should be admitted as Members of the United Nations as soon as possible and should pursue their negotiations towards reconciliation and, if possible, national reunification.
Pew situations have preoccupied the United Nations longer than the South African Government's racist practices, its illegal occupation of Namibia and its policies of destabilization in the region. Like those of the Commonwealth Group which last year sought to initiate a dialogue between the Government and genuine representatives of the black community, mediation efforts by the United Nations have come to nothing. The South African Government equates justice with white supremacy and right with the forces at its disposal. Its armies have marched in territories of neighbouring States. Its police have detained both black leaders and children looking for something better than education for a life of subjection. For our part we have given effect to the measures against South Africa recommended by the Commonwealth to impress on the authorities in Pretoria the urgency of dismantling apartheid. But, sadly, I have to say that, in the absence of effective action by more countries or a firm response to the threat by the Security Council, I see little prospect that the South African Government will depart from its determination not to reject apartheid, but to tinker with it, at its own pace and in its own time.
Apartheid is a most brutal manifestation of racism and disregard of human rights. It is not, however, the only such manifestation. We all know too well the many abuses of human rights that occur in various countries represented in this body. The United Nations has done much valuable work in codifying universal standards of respect for human rights. We must ensure that this work continues and that the standards already set are fully respected.
Abuses of human rights are a direct attack on the integrity of the individual. Terrorism strikes at the integrity of the community. It kills the innocent and cruelly disrupts the normal operations of society. It is also a threat to world peace. An important task at this session will be to build on the achievement of resolution 40/61 and thereby encourage the adoption of practical measures to deal with international terrorism. Another item of importance to New Zealand is that on Antarctica, an issue that has been on the Assembly's agenda since 1983. New Zealand is firmly committed to maintaining the Antarctic Treaty which has preserved the peace and stability of the region to our south over the past 27 years. We hope that the Assembly's deliberations on Antarctica at this session will bring further understanding and support for the Treaty, which any Member of the Organization is free to join.
Events in Fiji show that the South Pacific is not immune from turmoil or change. For New Zealand - a close friend and neighbour - these events have been a matter of very great sadness. Since the time of the first coup New Zealand has steadfastly supported the efforts of Fiji's Governor-General to return the country to parliamentary rule·, we continue to regard him as the legitimate source of authority in Fiji. It follows that New Zealand does not recognize the legality of Colonel Rabuka's self-declared republic. Even at this late stage we hope that the people of Fiji will pull back and insist that their leaders find a just political solution which takes account of the interests of all. New Zealand trusts that the Governor-General will hold fast to the principles of legitimacy which have guided him thus far. We very much hope that no constitution will be adopted that would make Fiji Indians second class citizens in their own country. We want to see Fiji regain its rightful position in the Pacific region and on the wider world stage. Like all its neighbours New Zealand wants to see Fiji strengthened by a reassertion of its traditions of tolerance and good sense, playing an active part in the peaceful development of the South Pacific. Failure to achieve a solution would be a major set-back, not only for Fiji but for the entire South Pacific region.
Fiji's crisis is a recent development. We have, however, been concerned for some time at the dangers inherent in the situation in our closest neighbour New Caledonia if the natural progress of that Territory to self-determination is frustrated. At the initiative of the countries of the South Pacific Forum, the General Assembly last year resolved that New Caledonia was a Non-Self-Governing Territory within the meaning of the United Nations Charter. Forum countries sought to have New Caledonia re-inscribed on the list of Non-Self-Governing Territories because of their wish to see a more constructive approach by the administering Power. Present policies serve to exacerbate divisions within the Territory and appear likely to frustrate movement towards independence.
My Government believes that France has a continuing role to play in the South Pacific region. But that will require a far-sighted approach to resolving the problems of New Caledonia and a sensitivity to the views and feelings of the peoples of the region. We have watched with genuine regret what has appeared to us to be a policy that does not take sufficient account of long-term concerns and solutions, bringing with it the prospect of more confrontation and division within New Caledonia.
Since last year's vote, France has promoted a referendum in New Caledonia, an exercise which in our view has not helped the political process there and about which, as we know from the debate which surrounded the passage of the referendum legislation through the French Parliament earlier this year, there are considerable doubts in France itself. A referendum which did not offer the full range of choices prescribed by United Nations practices and guidelines is deficient. It cannot be regarded as a free choice when the administering Power is committed to promoting one particular choice and the forces of government are directed to that end. A process of preparation during which options were not fully presented and were not adequately explained is a further serious deficiency. A period of preparation in which there was only circumscribed dialogue within the Territory and throughout which there was a strong military presence, is no atmosphere for free and impartial consideration of New Caledonia's long-term future. In short, a political consultation that forced a substantial sector of the community to repudiate the very process, is inherently flawed. It is not a valid act of s el f -determination.
I appeal to the French Government to resume contact with all interested parties in New Caledonia, to accept the offer of dialogue which the South Pacific Forum has made and to involve the United Nations in the political process that is to take place in New Caledonia.
Elsewhere in the South Pacific the United Nations has played a valuable role in the decolonization process as Non-Self-Governing Territories have moved to self-government or to independence in accordance with United Nations principles and practices. For this reason my Government urges strong support for the moderate, principled and constructive resolution on New Caledonia which will be taken up in the Fourth Committee at this session of the Assembly.
For the most part the decolonization process in the Pacific has been peaceful and has laid the basis for good regional co-operation. That tradition has been continued this year with the proclamation of the Compacts of Free Association of ' the Marshall Islands and the Federated States of Micronesia. New Zealand welcomes them as new members of the South Pacific Forum. We look forward to increasing contacts with the Micronesian Governments in the years to come and to the fulfilment of the United Nations role in the Trust Territory of the Pacific.
Political security must be reinforced by economic security. Not only in the South Pacific, but throughout the world, the effect of low commodity prices is having a serious effect. Growth in developing countries is expected to average only 4 per cent in 1987, half the average of the 1960s and 1970s. Hardest hit is the agricultural sector which, in low-income developing countries, employs 70 to 80 per cent of the population.
Yet the undisciplined nature of world agricultural trade means that countries with a comparative advantage in agriculture have to compete for markets with subsidized exports that distort prices. The twin spectres of surpluses and starvation are an economic and moral outrage that cannot be allowed to continue  a contradiction which we must find ways to remove.
At its seventh session, the United Nations Conference on Trade and Development noted that while many countries, developed and developing, are adjusting their economies, much remained to be done to reduce or eliminate "growth retarding distortions and rigidities". The positive forward-thinking spirit that marked that session should guide us in our efforts towards the elimination of trade-distorting measures. Crucial to these efforts are the negotiations currently under way in the Uruguay round. If we really believe in having a healthy international economy, contributing to world peace, we must ensure that these negotiations succeed.
As we work to improve the functioning of the system of international relations we must also work to improve the functioning of the institution that underpins so much of the system. Last year's financial crisis made clear that we, the membership, had failed to ensure that this Organization remained responsive to changing demands and circumstances. The financial crisis itself was precipitated by a failure on the part of some of the Members to fulfil their Charter commitments. It served to highlight, however, a more long-standing failure of the collective membership and of the institution to ensure the continuing revitalization of the Organization.	.
Every institution, no matter how noble its goals, needs to undertake from time to time a thorough-going reappraisal of its structures and procedures. In recognition of this need, for instance, my Government is in the process of carrying out a far-reaching reform of the functioning of government in New Zealand. The United Nations is no different. It needs to change with the times.
From the work of the past year a number of studies and reforms are under way. They must be pursued to their conclusion. The financial crisis may have abated to a degree: the need for change has not. One of the areas to which my Government will pay particular attention is the review of management of the United Nations development effort to be undertaken by the Economic and Social Council over the next year. The United Nations and its agencies have a unique role to play in development assistance, particularly in areas such as the establishment of development planning mechanisms and negotiations by Governments with trans national corporations. But such assistance must be appropriate and effective. The special needs of the isolated island developing nations of the South Pacific are often inadequately met by structures and rules which have been set up to cover large continental recipients in other regions. Any decisions taken on the spot in the South Pacific by a more coherent United Nations presence would reflect more truly the South Pacific realities than decisions taken in places such as Geneva, New York or Bangkok. 
I offer those remarks not as the representative of a country that is critical of or disenchanted with the United Nations. Quite the reverse: as 1 said at the beginning, the New Zealand Government and people are firm supporters of the United Nations. We shall remain so. But we would be bad friends of the Organization if we failed to encourage it to change where change is necessary. The process of change is under way. Let us keep up the momentum, and let us get the balance right. I end as I began, drawing on the wisdom of the Maori people of New Zealand. There is a Maori saying which goes,
"A warrior who works hard at growing food will not fail".
That expresses in a nutshell what this Organization is all about. We must be firm in our resolve to retain the peace, but must look also to improving the lot of all our peoples. Getting the balance right is an international imperative.
